         Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA               :

        v.                             :   Criminal No. DKC 09-0182

JHONTE NORRIS BRAWNER,JR.              :

                             MEMORANDUM OPINION

        Presently pending and ready for resolution is the motion for

imposition of a reduced sentence pursuant to Section 404 of the

First Step Act filed by Jhonte Norris Brawner, Jr.            (ECF No. 82).

The Government responded in opposition, (ECF No. 85), and Mr.

Brawner replied (ECF No. 88).

        On December 19, 2009, Mr. Brawner pleaded guilty to the charge

of possession with intent to distribute 50 grams or more of crack

cocaine, in violation of 21 U.S.C. § 841(a) and b(1)(B)(iii).             The

offense conduct occurred in August 2007.           Although the guidelines

reflected a range of 78 to 97 months, he was sentenced to 120

months of imprisonment, the applicable mandatory minimum at the

time.    A period of five years of supervised release was to follow.

Sentence was imposed on March 8, 2010 by Judge Roger Titus.

        Mr. Brawner was on release during at least a portion of the

time prior to adjudication of the federal charge.            On December 9,

2009, two days before he entered his guilty plea, Mr. Brawner was

arrested in Charles County for drug offenses.           At some point, Mr.

Brawner was convicted in the Circuit Court for Charles County and
         Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 2 of 10



given an 8-year consecutive sentence.                  He served the federal

sentence and was transferred to state authorities on April 26,

2019.      He     says    that    his   current    projected     release     date    is

January 1, 2026, with a maximum expiration date of April 26, 2027.

        Mr. Brawner seeks a reduction of his already served federal

sentence     to    63    months,    which   he    asserts   is   the   top    of    the

applicable guideline range, followed by a reduced, four-year term

of supervised release.             He expects that the result of a reduced

term for the federal offense will be a new, backdated start of his

consecutive state sentence, and earlier eligibility for parole.

The Government opposes the requested relief, arguing that the

motion is moot because he has already served his federal sentence.

        Resolution       of      this   motion     requires      examination         of

jurisprudence concerning a variety of related criminal sentencing

issues.      First, the parties are correct that Mr. Brawner is

eligible for consideration because he was sentenced for a covered

offense and has not previously been granted, or denied, relief.

Second, under the First Step Act, it is possible and permissible

(although not always wise) to grant a sentence reduction below the

time already served, and thus the motion is not moot.                   The policy

considerations governing whether to grant a sentence reduction to

less than the time already served differ depending on what use a

defendant may be able to make of the “banked” time that results

from a reduction below the time actually served.                    Third, the 18

                                            2
      Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 3 of 10



U.S.C. § 3553(a) sentencing factors, as they relate to Mr. Brawner,

need to be assessed.

     Section 404 of the First Step Act, provides: “A court that

imposed a sentence for a covered offense may . . . impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

. . . were in effect at the time the covered offense was committed.”

Mr. Brawner was convicted pursuant to 21 U.S.C. § 841(a)(1) and

sentenced   pursuant   to   § 841      (b)(1)(A)(iii),    and   none   of    the

limitations apply to him.        Thus, he is eligible for consideration.

United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019). Mr. Brawner

is not in the typical situation of still serving a sentence for a

covered   offense,   nor    is   he    serving   a   sentence   arising     from

revocation of supervised release.           See United States v. Venable,

943 F.3d 187 (4th Cir. 2019).         Rather, he has fully served the 120-

month federal sentence previously imposed, but has not yet started

supervised release because he is currently serving a state sentence

imposed to run consecutive to the federal sentence.               He seeks a

reduction so that he can, in effect, hasten his eventual release

by using the overserved time on his federal sentence as a credit

against the state sentence.

     When a defendant’s sentence is vacated and the district
     court   resentences  the   defendant  to   a  term   of
     incarceration less than the time he has already served,
     the defendant may have the option to “bank” the excess
     time served and credit that banked time toward a future
     sentence of incarceration imposed for violating the
     supervised release term of his sentence.

                                        3
         Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 4 of 10




United States v. Jackson, 952 F.3d 492, 494 (4th Cir. 2020).                 Thus,

at the very least, the motion is not moot because there is still

relief available (additionally, the term of supervised release

could be subject to reduction).

      There may also be other scenarios under which Mr. Brawner may

obtain a benefit if the sentence is reduced below the time already

served.     “[T]he question of whether and under what circumstances

a prisoner who has served time under a conviction and sentence

later held invalid is entitled to credit for that time against

another sentence . . . may arise in a variety of situations which

need to be distinguished.”        Miller v. Cox, 443 F.2d 1019, 1020 (4th

Cir. 1971).      The easiest to resolve is when a person is retried

and convicted of the same offense, where the time served under the

vacated conviction must be credited toward the new sentence. North

Carolina v. Pearce, 395 U.S. 711 (1969).              The United States Court

of Appeals for the Fourth Circuit also ruled, some decades ago, in

the situation involving “a prisoner serving consecutive sentences

on   several     convictions    [who]   succeeds      in   having    one    of   the

sentences invalidated after it has been fully or partially served.”

Miller, 443 F.2d at 1020.           In that situation, “the state must

credit     the   sentences     remaining    to   be    served   on    the    valid

convictions with the time served under the voided conviction.”

Id. (citing Tucker v. Peyton, 357 F.2d 115 (4th Cir. 1966)).                      On


                                        4
      Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 5 of 10



the other hand, if an individual serves a sentence that is later

invalidated, is released, and then commits a new offense, he or

she is not entitled to credit on the new sentence.           Id. at 1021

(citing Sills v. Peyton, Mem.Dec. 12,045 (4th Cir. 1968)). A person

serving a sentence for revocation of supervised release, however,

can receive credit:

     BOP has created extensive regulations concerning its
     duty to calculate sentences, including the treatment of
     banked time.    Among other things, BOP’s regulations
     provide that “[a]ny prior custody time spent in official
     detention after the date of offense that was not awarded
     to the original sentence or elsewhere shall be awarded
     to the revocation term” when a defendant is sentenced to
     a term of incarceration for violating his supervised
     release.   BOP Program Statement § 5880.28, Sentence
     Computation Manual-CCCA of 1984 (1999) at 1-69.      For
     example, if a defendant’s term of incarceration is
     partially vacated and as a result the defendant has
     served more time than necessary, the defendant may
     credit the excess time against future revocations
     of   his   supervised    release   term under the same
     sentence.

Jackson, 952 F.3d at 498.

     Mr. Brawner is now serving a state sentence.             He seeks a

reduction in the term of an already served federal sentence.           He

says it is an administrative adjustment only, as in Tucker and

Miller, but it is clearly more complicated.        Those cases involved

consecutive sentences in the same jurisdiction.            Mr. Brawner’s

situation obviously involves different jurisdictions.          This court

would have to issue an amended judgment, provide it to the Marshal

for transmission to the Bureau of Prisons, which would need to be


                                    5
         Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 6 of 10



asked/directed      to    notify   the       state    authorities      of    a     new,

retroactive release date, and then the state authorities would

have to agree to recalculate and give Mr. Brawner credit for time

served in federal prison against his state sentence.                   And, if Mr.

Brawner is not given credit by the State of Maryland for any

“banked time” on this conviction, then he would, presumably, have

that time available should he ever violate supervised release and

receive a revocation sentence.           The undersigned agrees with those

courts that have worried that such “banked time” for use if

supervised      release   is   revoked       runs    counter   to    the    goals    of

rehabilitation and deterrence.            That concern is, hopefully, not

present in this case because the law provides for credit to be

applied to the Maryland sentence.

     Maryland law provides for credit against a sentence for time

spent in custody: “A defendant who is serving multiple sentences,

one of which is set aside as the result of a direct or collateral

attack, shall receive credit against and a reduction of the

remaining term . . . for all time spent in custody under the

sentence set aside[.]”         Md. Code Ann., Crim. Proc. § 6-218.                  In

Chavis     v.   Smith,     Judge   Northrop          adopted   the     report       and

recommendation      of    Magistrate     Judge      Klein   and     held    that    the

predecessor Maryland statute to § 6-218 required credit for “time

spent in any state’s custody.”           834 F.Supp. 153, 159 (D.Md. 1993).

As a result, the court ordered the state authorities to grant Mr.

                                         6
       Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 7 of 10



Chavis credit for a portion of time spent incarcerated in Georgia

which was “dead time.”       The term “dead time” means time spent in

prison uncredited to any valid criminal conviction. Id. In Fenton

v. State, the Court of Special Appeals of Maryland noted:

      The plain language of CP § 6-218(b) and the General
      Assembly’s intent, as recognized in Fleeger [v. State,
      301 Md. 155, 165 (1984)], require that credit be given
      for time served regardless of the state(s) of
      confinement. Wilson v. Simms, 157 Md.App. 82, 96 (“All
      of the subsections [of CP § 6-218] apply to time spent
      in custody in other jurisdictions.” (citing Chavis v.
      Smith, 834 F.Supp. 153, 159)), cert. denied, Wilson v.
      State, 382 Md. 687 (2004).

2018 WL 2446973, at *6 (Md.App. May 30, 2018).               Thus, if the

federal sentence is reduced, creating “dead time,” it appears that

Maryland law would require that Mr. Brawner receive credit against

the 8-year state sentence he is presently serving.               Counsel for

Mr.   Brawner   represents    that   the   Director   of   the    Office   of

Commitment Services for the Maryland Department of Correction

confirmed that the state sentence should be recalculated to begin

on the date the federal sentence ends.         (ECF No. 88, at 4-5).

      The sentencing factors must be assessed as they exist today.

Mr. Brawner was sentenced to 120 months in prison for an offense

involving between 50 and 150 grams of cocaine base.               The actual

quantities set forth in the statement of facts total 115.3 grams.

Without the mandatory minimum, his guidelines range at the time of

sentencing was 78 to 97 months.          That range reflected an offense

level of 30, with a three-level reduction for acceptance of

                                     7
      Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 8 of 10



responsibility, and a criminal history category of II.         Currently,

the guidelines range would be 51 to 63 months. This range reflects

a lower offense level of 26, with the same three-level reduction

for acceptance of responsibility and criminal history category of

II.   Of course, it would not be appropriate to overlook the

circumstances of this offense, or his prior conviction in 2008 for

similar misconduct.    The fact that Mr. Brawner committed another

similar offense just two days before entering his guilty plea in

this case, for which he is now serving an 8-year state sentence,

presents an additional wrinkle to the sentencing milieu.               That

offense involved 18 grams of cocaine.            Under § 5G1.3 of the

Guidelines, when a defendant is subject to an undischarged term of

imprisonment, the court is to examine whether the other offense is

relevant conduct to the instant offense.        If it is, an adjustment

in the length of the sentence or imposition of concurrent time

might be appropriate. Otherwise, the court may impose the sentence

partially or fully concurrently or consecutively. Here, of course,

the state court judge has already determined that the state

sentence will be served consecutively to the instant offense.          And

that judge knew of the 10-year sentence imposed in this case, and

so determined that Mr. Brawner deserved a significant additional

sentence for the subsequent offense.      The subsequent offense would

qualify as relevant conduct, inasmuch as it is conduct of the

defendant that is part of the same course of conduct or common

                                    8
        Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 9 of 10



scheme or plan.        The type and quantity of substance involved

probably would not have affected the guideline range, although the

court has not carefully calculated the converted drug weight.            The

fact that the subsequent offense occurred while Mr. Brawner was on

pre-trial release, had signed a plea agreement, and was scheduled

to enter that plea two days later is certainly an aggravating

factor.

       While incarcerated, Mr. Brawner has taken a variety of classes

and worked. He has a minor disciplinary record. His release plan,

even though it is some time off, is supported by his family.

Although he has no firm employment plans or prospects, he has some

ideas for earning a living.           The Government has not directly

addressed the sentencing factors.

       Mr. Brawner is deserving of a reduction, both because the

sentencing landscape is much different today for the offense

conduct, and because of the interplay between this sentence and

the undischarged term of imprisonment for the state offense.             Upon

consideration of all of the circumstances, including his conduct

while imprisoned, Mr. Brawner’s sentence will be reduced to the

time served up until April 26, 2015, followed by a reduced term of

four   years   on   supervised   release.      Despite   the   Government’s

objection, four years on supervised release should be sufficient

to assist Mr. Brawner’s reentry.          Rather than impose a term of

months that would require the BOP to calculate when he might have

                                      9
     Case 8:09-cr-00182-DKC Document 89 Filed 04/21/20 Page 10 of 10



been released, this method seems clearer and less cumbersome.          It

will enable the State of Maryland to identify the “dead time”

between April 26, 2015 and April 26, 2019, and to recalculate Mr.

Brawner’s release date.

     A separate order and an amended judgment will be entered.



                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   10
